Dear Ms. Renshaw:
Your opinion request to the Attorney General has been assigned to me for response.  Your question involves our State's dual office holding law and is as follows:
          May an elected school board member serve, at the same time, as a part-time liaison between the St. Bernard Parish Sheriff's Office and the Juvenile Court?
The legal status of these two positions must be defined at the outset:
          The School Board position is a local "elective office" under LSA-R.S. 42:62(1).  The other position is part-time and appointed by the Sheriff of St. Bernard Parish.  As such, the person will be commissioned as Deputy Sheriff.
This combination of offices is specifically  prohibited by LSA-R.S. 42:63D which states in pertinent part as follows:
          In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority of school board hold any office of employment with any sheriff, or clerk of court.
In this case, a school board member is prohibited from holding any office or employment with the sheriff.
Therefore, it is the opinion of this office that a local school board member may not, at the same time, serve as an employee of the Sheriff's Office.
Trusting the above answers your question.
Yours very truly,
                         RICHARD P. IEYOUB Attorney General
                         BY: JAMES M. ROSS Assistant Attorney General
RPI/JMR:pb 0109e